10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 2:20-mj-00989-DJA Document 11 Filed 11/23/20 Page 1of5
Case 2:20-mj-00989-DJA Document 10 Filed 11/23/20 Page 1of5

NICHOLAS A. TRUTANICH

 

 

 

 

 

 

 

 

United States Attorney
Nevada Bar Number 13644 ——— FILED ——— RECEIVED
KIMBERLY M. FRAYN ENTERED coustipaRTES eno
Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101 NOV 23 2020
Telephone: 702.388.6546/Fax 702.388.6418
Attorneys for the United States BY: _ EPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:20-mj-989-DJA
Plaintiff, ‘ORDER _ to Extend Deadlines to
Conduct Preliminary Hearing and
v. File Indictment (First Request)

MIGUEL JOEL ALMARAZ-MENDOZA,
Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
Attorney, counsel for the United States of America, and _WendiOvermyer __, Assistant
Federal Public Defender, counsel for Defendant MIGUEL JOEL ALMARAZ-
MENDOZA, that the Court schedule the preliminary hearing in this case for no earlier than
90 days from the date of the filing of this stipulation. This request requires that the Court
extend two deadlines: (1) that a preliminary hearing be conducted within 14 days of a
detained defendant's initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an
information or indictment be filed within 30 days of a defendant's arrest, see 18 U.S.C.

§ 3161(b).

This stipulation is entered into for the following reasons:

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Case 2:20-mj-00989-DJA Document 11 Filed 11/23/20 Page 2 of 5
Case 2:20-mj-00989-DJA Document 10 Filed 11/23/20 Page 2 of 5

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.

2. The early disposition program for immigration cases is designed to: (1) reduce
the number of hearings required in order to dispose of a criminal case; (2) avoid having
more cases added to the court’s trial calendar, while still discharging the government’s duty
to prosecute federal crimes; (3) reduce the amount of time between complaint and
sentencing; and (4) avoid adding significant time to the grand jury calendar to seek
indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific rights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4, Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody... .”

5. However, under Rule 5.1(d), “[w]ith the defendant's consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more
times... .”

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
information or indictment charging an individual with the commission of an offense shall be
filed within thirty days from the date on which such individual was arrested or served with a

summons in connection with such charges.”

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:20-mj-00989-DJA Document 11 Filed 11/23/20 Page 3 of 5
Case 2:20-mj-00989-DJA Document 10 Filed 11/23/20 Page 3 of 5

7. Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether to
accept the fast-track plea agreement.

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

9, Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation.

10. The parties agree to the extension of that deadline.

11. This extension supports the public interest in the prompt disposition of
criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attomey’s Office's fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is excludable in computing the time within which the
defendant must be indicted and the trial herein must commence pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.
§ 3161(h)(7)(B)(i) and (iv).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:20-mj-00989-DJA Document 11 Filed 11/23/20 Page 4of5
Case 2:20-mj-00989-DJA Document 10 Filed 11/23/20 Page 4 of 5

14. This is the first request for an extension of the deadlines by which to conduct

the preliminary hearing and to file an indictment.

DATED this 18th day of November, 2020.

/s/Wendi L, Overmyer
Assistant Federal Public Defender

Counsel for Defendant
Miguel Joel Almaraz-Mendoza

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

/s/Kimberly M. Frayn
KIMBERLY M. FRAYN

Assistant United States Attorney

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:20-mj-00989-DJA Document 11 Filed 11/23/20 Page 5of5
Case 2:20-mj-00989-DJA Document10 Filed 11/23/20 Page 5 of5

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:20-mj-989-DJA
Plaintiff, ORDER . on Stipulation to
Extend Deadlines to Conduct
v. Preliminary Hearing and
File Indictment
MIGUEL JOEL ALMARAZ-MENDOZA,
Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on 12/2/20 is VACATED and RESCHEDULED to 3/1/21 at 4:00 p.m. in
Courtroom 3A.

23rd
DATED this ___ day of November, 2020.

 

 

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 
